Appellant had been confined in jail in default of giving a peace bond. This proceeding was instituted before the district court for the purpose of securing his release. The judge held against him, hence the appeal.
It appears from the statement of facts in the case, and particularly from the evidence of the complaining party, that there no longer existed any need for imposing this burden on appellant, if in fact any had ever existed. We think the district judge should have granted his application. Ex parte Wilkinson, 278 S.W. 426.
The judgment of the trial court is reversed and relator is ordered discharged. *Page 561